ORDER
This case came before a hearing panel of this court for oral argument November 17, 1992 pursuant to an order that had directed both parties to appear and show cause why the appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The trial justice’s decision denying the motion for new trial was amply supported by the evidence submitted in the case. Her declining to disturb the finding of the jury that the premises were occupied prior to the date of the fire was in accordance with the fair preponderance of the evidence submitted. The occupation. of the premises was a violation of the terms of the builder’s risk insurance policy issued by the defendant.
Consequently, the plaintiff’s appeal is denied and dismissed. The judgment entered in the Superior Court is affirmed.
FAY, C.J., did not participate.